NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                  Submitted July 17, 2008
                                   Decided July 23, 2008

                                           Before

                                JOEL M. FLAUM, Circuit Judge

                              DIANE P. WOOD, Circuit Judge

                               DIANE S. SYKES, Circuit Judge

No. 07‐3483

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Northern District of Indiana,
                                                    Hammond Division.
       v.
                                                    No. 2:00 CR 119
MICHAEL W. SHAFFER,
    Defendant‐Appellant.                            James T. Moody,
                                                    Judge.

                                         O R D E R

        Michael Shaffer pleaded guilty to possession with intent to distribute crack cocaine,
see 21 U.S.C. § 841(a)(1), for which he received a sentence of 63 months’ imprisonment
coupled with a four‐year term of supervised release.  Following his release from
custody, Shaffer used cocaine in violation of the conditions of his supervised release. 
For that and other infractions, his probation officer petitioned the district court to
revoke his release.  At a hearing on the matter, Shaffer admitted to drug possession and
use along with other violations.  The district court revoked his supervised release and
imposed another ten months’ imprisonment.
No. 07‐3483                                                                         Page 2


        Shaffer filed a notice of appeal, but his attorney cannot identify any nonfrivolous
arguments to raise and thus seeks to withdraw under Anders v. California, 386 U.S. 738
(1967).  We invited Shaffer to weigh in on the pending motion but received no response,
see Cir. R. 51(b), so our review is limited to the one potential issue discussed by counsel
in his supporting brief.  See United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).

        Counsel has considered whether Shaffer might argue that his term of
reimprisonment is plainly unreasonable.  But, according to counsel, that potential
argument would be frivolous.  We agree.  We review additional imprisonment imposed
on revocation of supervised release only to determine if the term is plainly
unreasonable—“the narrowest judicial review of judgments we know.”  United States v.
Kizeart, 505 F.3d 672, 675 (7th Cir. 2007).  This analysis considers whether the district
court contemplated the sentencing factors set forth in 18 U.S.C. § 3553(a) and the policy
statements contained in Chapter 7 of the sentencing guidelines before prescribing
further imprisonment.  See 18 U.S.C.§ 3583(e); United States v. Carter, 408 F.3d 852, 854
(7th Cir. 2005).  In Shaffer’s case the court noted that the revocation table suggested an
imprisonment range of six to twelve months given Shaffer’s Category II criminal history
and his admission that he committed a Grade B violation by possessing drugs.  See
U.S.S.G. § 7B1.4.  That violation made revocation and further imprisonment mandatory. 
See 18 U.S.C. § 3583(g)(1); United States v. Hondras, 296 F.3d 601, 602 (7th Cir. 2002). 
Shaffer urged the court to consider some combination of minimal reimprisonment and a
substance abuse treatment program.  But because Shaffer had not taken advantage of
earlier treatment opportunities, the court felt that a ten‐month term was appropriate to
deter Shaffer from committing future drug offenses.  Counsel cannot come up with any
reason why this sentence is plainly unreasonable, and neither can we.

       Counselʹs motion to withdraw is GRANTED, and the appeal is DISMISSED.